

Exhibit 10.3


BEIGENE, LTD.


INDEPENDENT DIRECTOR COMPENSATION POLICY


The purpose of this Independent Director Compensation Policy (this “Policy”) of
BeiGene, Ltd. (the “Company”) is to provide a total compensation package that
enables the Company to attract and retain, on a long-term basis, high-caliber
directors who meet the general independence requirements under NASDAQ Rule
5605(a)(2) and Rule 3.13 of the Rules Governing the Listing of Securities on The
Stock Exchange of Hong Kong Limited. In furtherance of this purpose, all members
of the Board of Directors (the “Board”) of the Company who are independent
directors under NASDAQ Rule 5605(a)(2) shall be paid compensation for services
provided to the Company as set forth below:


Cash Retainers


Annual Retainer for Board Membership
For general availability and participation in meetings and conference calls of
the Board. No additional compensation for attending individual Board meetings.


$50,000


Additional Annual Retainers for Committee Membership and Service as Chairperson
Audit Committee Chairperson:


$22,500


Audit Committee member:


$10,000


Compensation Committee Chairperson:


$17,500


Compensation Committee member:


$7,500


Nominating and Corporate Governance Committee Chairperson:


$12,500


Nominating and Corporate Governance Committee member:


$5,000


Commercial Advisory Committee Chairperson:


$16,500


Commercial Advisory Committee member:


$7,500


Scientific Advisory Committee Chairperson:


$16,500


Scientific Advisory Committee member:


$7,500


No additional compensation for attending individual committee meetings.

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the independent director. Cash retainers owing to
independent directors shall be annualized, meaning that independent directors
who join the Board during the calendar year, such amounts shall be pro-rated
based on the number of calendar days served by such director.


Equity Retainers


Upon initial election or appointment to the Board: An initial equity grant (the
“Initial Grant”) on the date of such election or appointment (the “grant date”
for the Initial Grant) with an initial value of $300,000 on the grant date,
pro-rated based on the number of calendar days to be served from the grant date
until the first anniversary of the most recent Annual Meeting.


Annual equity grants: On the date of the Company’s Annual Meeting of
Shareholders (the “Annual Meeting”), each continuing independent member of the
Board who is eligible to receive awards under this Plan will receive an annual
equity grant (the “Annual Grant”) with an initial value of $300,000 on the date
of grant.


Terms and Conditions of Initial Grant and Annual Grant: Each of the Initial
Grant and the Annual Grant (together, the “Equity Awards”) shall consist of 100%
share options (“Options”). The number of Options will be the applicable grant
value divided by the per share option value on the date of grant determined in
accordance with the Company’s standard option valuation practices. The Options
will have an exercise price equal to the higher of (i) the fair market value per
share of the Company’s shares on the date of grant, and (ii) the average fair
market value per share of the Company’s shares for the five trading days
immediately preceding the date of grant. The Equity Awards shall be governed by,
and subject to the terms and conditions of, the Company’s 2016 Share Option and
Incentive Plan (as may be amended from time to time) and


1



--------------------------------------------------------------------------------




standard form of grant agreements in effect on the date of grant. In addition,
the Equity Awards shall vest in full (i.e., in a single installment) upon the
earlier to occur of the first anniversary of the date of grant or the date of
the next Annual Meeting; provided, however, that all vesting shall cease if the
director resigns from the Board or otherwise ceases to serve as a director other
than as set forth below or the Board determines that the circumstances warrant
continuation of vesting. In addition, all Options shall be exercisable for three
years following cessation of service, and all Equity Awards shall accelerate in
full upon (i) death, (ii) disability, (iii) termination of service in connection
with a change of control of the Company, or (iv) upon a change of control of the
Company if the director’s service continues and the awards are not assumed by
the acquiror at the time of the change of control.


Limitations on Independent Director Compensation


Cash and equity compensation payable to independent directors under this Policy
shall be subject to any limits, terms and conditions set forth in any Company
policy or equity incentive plan or as otherwise adopted by the Board from time
to time.




Expenses


The Company shall reimburse all reasonable out-of-pocket expenses incurred by
independent directors in attending Board and committee meetings.


ADOPTED: November 16, 2016
EFFECTIVE: November 16, 2016
AMENDED: June 6, 2018, June 5, 2019 and April 13, 2020*


* Cash retainers for the Commercial Advisory Committee and the Scientific
Advisory Committee, which were created on February 26, 2020, shall commence with
the second quarter 2020.


2

